Not for Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                          For the First Circuit


No. 03-2663

                             BRIAN TAMBORELLI,

                           Plaintiff, Appellant,

                                        v.

              SOUTHERN NEW ENGLAND SCHOOL OF LAW, ET AL.,

                          Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF MASSACHUSETTS

               [Hon. Nancy Gertner, U.S. District Judge]


                                     Before

                          Selya, Lynch and Lipez,
                              Circuit Judges.




     Brian D. Tamborelli on brief pro se.
     Allen N. David, Elizabeth A. Houlding and Peabody & Arnold
LLP, on brief for appellees.



                              December 3, 2004
          Per Curiam.         Brian Tamborelli has appealed the district

court's dismissal of his complaint, in which he contends that

Southern New England School of Law (SNESL) and several of its

officers solicited his attendance and tuition money by, inter alia,

fraudulently misrepresenting the status of its ability to obtain

certification by the American Bar Association (ABA).                    We have

reviewed the parties' briefs and the record on appeal.                We affirm.

          We    have    recently      considered    substantially     identical

actions filed by other SNESL graduates.             See Rodi v. S. New Engl.

Sch. of Law, ___ F.3d ___ (1st Cir. 2004) [2004 WL 2537204];

Jolicoeur v. S. New Engl. Sch. of Law, 104 Fed. Appx. 745 (1st Cir.

2004) (per curiam).          Tamborelli's action suffered from the same

defect as Jolicoeur's: it was not timely commenced.               By no later

than December 1999, Tamborelli knew that any statements regarding

the imminent likelihood of ABA certification were false.                By that

time,   the    ABA     had    twice    denied     SNESL's   application        for

accreditation and, in derogation of a promise Tamborelli alleges

was made, SNESL had failed to appeal that denial. Tamborelli makes

no cogent argument for any later accrual date.                   Tamborelli's

action, filed in July of 2003, was, therefore, barred by the three-

year statute    of     limitations.      Unlike     the   complaint    filed    by

plaintiff Rodi, the timeliness of Tamborelli's federal complaint is

not redeemed by any savings statute.            Cf. Rodi v. S. New Engl. Sch.

of Law, ___ F.3d at ___ [2004 WL 2537204, at *10].

                                       -2-
          We reject Tamborelli's criticism that the district court

did not allow him to amend his complaint.    For one thing he never

sought to amend his complaint in the district court.    For another

thing, nothing he has stated in his appellate briefing suggests

that he could successfully overcome the time bar.       Indeed, his

reply brief expresses his own contradictory views on whether any

amendment would be futile.

          Finally, we find no abuse of discretion in the district

court's failure to recuse itself.    See United States v. Ayala, 289

F.3d 16, 27 (1st Cir. 2002) (limning the standard of review).

          We need go no further. For the reasons stated, the order

of dismissal is affirmed.




                               -3-